[Cite as In re A.J.R., 2020-Ohio-4490.]




                             IN THE COURT OF APPEALS OF OHIO
                                SECOND APPELLATE DISTRICT
                                    MONTGOMERY COUNTY

                                                :
                                                :
         IN RE: A.J.R. & A.J.S.                 :   Appellate Case No. 28706
                                                :
                                                :   Trial Court Case Nos. 2015-7099
                                                :                       2015-7101
                                                :
                                                :   (Appeal from Common Pleas
                                                :   Court – Juvenile Division)
                                                :

                                           ...........

                                          OPINION

                          Rendered on the 18th day of September, 2020.

                                           ...........

SARA M. BARRY, Atty. Reg. No. 0090909, 111 West First Street, Suite 1150, Dayton,
Ohio 45402
      Attorney for Appellant, Mother

MATHIAS H. HECK, JR. by SARAH E. HUTNIK, Atty. Reg. No. 0095900, Assistant
Prosecuting Attorney, Montgomery County Prosecutor’s Office, Appellate Division,
Montgomery County Courts Building, 301 West Third Street, 5th Floor, Dayton, Ohio
45422
      Attorney for Appellee, MCCS

MICHELLE M. MACIOROWSKI, Atty. Reg. No. 0067692, 7333 Paragon Road, Suite 170,
Dayton, Ohio 45459
      Attorney for Minor Children

                                          .............

HALL, J.
                                                                                          -2-




       {¶ 1} Mother appeals from a judgment granting permanent custody of her minor

children, A.J.R. and A.J.S., to Montgomery County Children Services (MCCS). Mother

contends that the trial court erred by granting permanent custody to MCCS rather than to

one of two willing alternative placements.

       {¶ 2} We conclude that the trial court did not abuse its discretion by granting MCCS

permanent custody. The court’s determination that granting custody to MCCS rather than

to one of the alternative placements was in the children’s best interest was supported by

competent, credible evidence. We affirm.

                         I. Factual and Procedural Background

       {¶ 3} On November 18, 2015, MCCS filed its third complaint of neglect and

dependency in the Montgomery County Juvenile Court as to Mother’s minor son, A.J.R.

(born in November 2009), and minor daughter, A.J.S. (born in April 2014), after Mother

left the children with someone and failed to pick them up within a reasonable period of

time. The complaint alleged that Mother had cognitive delays, possible severe mental-

health issues, and admitted substance-abuse problems, rendering her unable to care for

the children. MCCS also filed a motion for ex parte temporary interim custody of the

children. The trial court granted MCCS temporary interim custody immediately and again

after a hearing. The court adjudicated the children neglected and dependent in January

2016 and granted MCCS temporary custody. When MCCS received custody, it placed

the children in a foster home, where they have remained.

       {¶ 4} In September 2017, MCCS filed a motion for permanent custody. Mother also

filed a motion for custody, asking that legal custody be granted to her or, alternatively, to
                                                                                       -3-


her friend Lashawna Kay. Mother later amended the motion to add Z.S., her sister, as

another potential placement.

                         A. The June 2018 dispositional hearing

       {¶ 5} In June 2018, a magistrate held a dispositional hearing on the pending

motions.   The family’s caseworker, the children’s guardian ad litem (GAL), the children’s

foster mother, and the two people suggested by Mother as potential placements testified

at the hearing. Their testimony established the following facts.

       {¶ 6} According to the family’s caseworker this was not the first time that Mother

had left the children with another person for an extended period of time. MCCS believed

that Mother did not have independent housing or income to provide for the basic needs

of the children. It was also concerned about Mother’s alcohol and drug use, as well as

her mental health. A case plan was created for the family to address the concerns that

led to the children’s removal. The plan’s original goal was reunification. The case plan

included objectives for Mother and the two potential placements, Lashawna Kay and a

maternal aunt, Z.S. Mother signed the case plan in 2015 and, while the caseworker had

been able to discuss the objectives with Mother via Facebook messenger, the caseworker

had not been able to have an actual visit with Mother in over a year. Since the case was

opened, Mother had not maintained regular contact with MCCS.

                    Mother’s failure to meet her case-plan objectives

       {¶ 7} Mother had several objectives. One objective was to obtain and maintain

income. The last verified income she had was in 2016. The caseworker had talked with

Mother about applying for Social Security, and Mother had a Social Security appointment

scheduled in April 2018. But at the time of the hearing, the caseworker did not know if
                                                                                          -4-


Mother was receiving Social Security or had any other income. A second objective was

to obtain and maintain housing. Mother had reported to the caseworker that since March

2018, she had been living with her godfather. But she failed to provide the caseworker

with a full address, so the caseworker was unable to visit the residence to see whether it

was safe and appropriate for the children. A third objective was for Mother to complete

assessments of her mental health and of her alcohol and drug use and to follow all

recommendations. MCCS had concerns about Mother’s mental health, and Mother had

reported regularly drinking heavily and smoking marijuana. MCCS referred her to various

assistance programs, but Mother failed to engage in any treatment or follow any

recommendations. A fourth objective was to visit with the children regularly. Mother’s last

visit with the children had been in April 2017. Before that, her visits were inconsistent, as

months would pass without a visit. A final objective in Mother’s case plan was to attend

educational and medical appointments for the children; despite being told about meetings,

she failed to attend all but one school meeting.

                         Lashawna Kay as a potential placement

       {¶ 8} Mother identified her friend Lashawna Kay as a potential placement for the

children. While Kay did not sign the case plan, she agreed to work on objectives that

MCCS identified for her.

       {¶ 9} One objective was to visit with the children regularly. During the six or seven

months before the June 2018 hearing, Kay usually had the children over to her house two

days a week and kept them overnight on the weekends. But while the children were there,

Kay interacted with them very little. The caseworker observed three of these visits and

noted that Kay did not interact much with the children. The children reported to the
                                                                                       -5-


caseworker that, during their visits, Kay would be in her bedroom or just sitting on the

couch. A.J.R. told the caseworker that he usually played video games with Kay’s

boyfriend, Nick. Indeed, Nick was the one who would interact with the children the most,

pick them up from visits, cook for them, and play with them, which led the caseworker to

believe that the children were more bonded to Nick than to Kay. The caseworker also

witnessed A.J.R. have behavioral problems that Kay was unable to handle. The guardian

ad litem (GAL) observed about six visits in Kay’s home, and she agreed that Nick was the

primary caregiver. The GAL too noted that Kay would not really interact with the children—

“there’s just no interaction with the children whatsoever.” (Vol. I Tr. 118).

       {¶ 10} The children’s foster mother did not believe that Kay and the children were

bonded, based on her observations. She too believed that they are more bonded with

Nick. The foster mother said that she had to help A.J.R. with his schoolwork every day

and that it was not always completed when he was with Kay. The foster mother also said

that Kay had called her multiple times when A.J.R. acted up and Kay did not know what

to do with him. According to the foster mother, sometimes Kay could control him and other

times she could not.

       {¶ 11} For her part, Kay believed that she and the children had a bond. She said

that she and A.J.S. get their nails done, watch cartoons together, and play board games

and that she and A.J.R. play video games together and paint. Kay believed that she could

control A.J.R.’s misbehavior and that completing his schoolwork was not a problem.

       {¶ 12} Another of Kay’s objectives was to maintain housing. Kay lived in a two-

bedroom apartment with her boyfriend, Nick. A.J.R. had one room, A.J.S. slept on an air

mattress in a bedroom with Kay, and Nick slept on the couch. While MCCS deemed it
                                                                                            -6-


appropriate right now, the agency did suggest to Kay that she get a larger apartment in

the event that she received custody of the children. According to the caseworker, long

term, the living arrangements in Kay’s apartment would not be appropriate under MCCS

standards. Kay said that she planned to move into a bigger apartment if she were granted

custody of the children.

         {¶ 13} A third objective for Kay was to maintain income to meet the basic needs of

the children. Kay was not employed but received Social Security. Nick, her boyfriend,

worked at Walmart, and Kay said that Nick was willing to help support the children. Kay

did not have a driver’s license or a car and used the Uber car service. Nick also did not

drive.

         {¶ 14} A fourth objective was to complete a parenting class. MCCS had concerns

about Kay’s ability to discipline the children, establish structure for them, and interact with

them. Kay said that she did not feel that she needed parenting classes but said that she

was willing to do one. She was referred to a parenting class in February 2018, and the

caseworker took her to the first session. But Kay did not attend any further sessions and

was terminated from the class. Kay said that she missed the second session because

she was visiting her sister in the hospital and because she did not know that the class

had more than one session that she needed to attend. About two weeks before the June

2018 hearing, MCCS referred Kay to another parenting class, but she had not yet heard

from the class.

                                Z.S. as a potential placement

         {¶ 15} Mother also identified Z.S., her sister, as a placement for the children. The

trial court noted that Mother identified Z.S. only after Mother had an altercation with Kay.
                                                                                       -7-


       {¶ 16} The children know Z.S. because they and Mother lived with her for a period

of time. Z.S. visited the children while they were in foster care, and the caseworker

believed that the children had a bond with her and with Z.S.’s own three children. But in

September 2017, Z.S. moved to California. Since then, she had not seen the children, but

she typically spoke to them on the telephone several times a month. MCCS tried to initiate

a placement with her in January 2018 under the Interstate Compact for the Placement of

Children (ICPC) but was unable to do so because Z.S. had given MCCS an incorrect

telephone number. So the ICPC process was not initiated until April 2018, when MCCS

obtained Z.S.’s correct telephone number from Mother’s attorney. Under the ICPC, before

a placement is approved, a home study must be conducted by the state agency. Z.S.’s

home study was delayed because she had given the California agency an incorrect phone

number too. By the June 2018 hearing, the home study was still not done. The caseworker

questioned the adequacy of Z.S.’s home, a three-bedroom apartment, as she had three

of her own children living with her.

       {¶ 17} Z.S. said that it was her understanding that she could have up to eight

people in a three-bedroom apartment. She explained that she would have the two boys

sharing one bedroom and the three girls sharing the other bedroom. Z.S. said that she

earned about $2,200 to $2,300 per month.

                  B. The GAL’s June 2018 report and recommendation

       {¶ 18} In her June 2018 report and recommendation, the GAL stated her belief that

it was in the children’s best interest for MCCS to be granted permanent custody. The GAL

had not seen a bond between the children and Kay and believed that Kay had not made

an effort to become bonded. Alternatively, the GAL believed that the children should be
                                                                                      -8-


placed with Z.S., because they were bonded with her and with their cousins, though she

had not observed any visits. The GAL believed that the children would be safe with Kay

and Nick, though she did not believe that they would progress. But the GAL noted that

“Caseworker has concern that if the Children are placed with Proposed Custodian and

her Boyfriend leaves the home, the Children will not be properly cared for because the

Proposed Custodian’s Boyfriend is who regularly and consistently interacts with the

Children during visits.”

                      C. The December 2018 status-review hearing

       {¶ 19} After the June hearing, the matter was set for a status-review hearing to

allow more time for Z.S.’s California home study to be completed. The review hearing

was held in December 2018, and only the caseworker and Mother testified.

       {¶ 20} According to the caseworker, California was going to deny the ICPC request

that the children be placed with Z.S., because Ohio was unable to provide funding for

care. Since the June hearing, neither MCCS nor the children had had contact with Z.S.

The phone number that she had provided no longer worked. As for Kay, the caseworker

said that she had started a parenting class in October 2018 and had two sessions left.

But MCCS still had concerns about Kay’s ability to handle A.J.R.’s behavioral problems,

as Kay continued to contact the foster mother when A.J.R. had problems during visits.

The caseworker said that A.J.R.’s school counselor and teacher reported that they had

noticed a pattern of acting out the day before or after his visits with Kay. There also

remained concerns that homework assignments that Kay worked on with A.J.R. were not

being completed or not being completed correctly. The caseworker reported that A.J.R.

was comfortable in Kay’s home and liked going there, though mostly because he got to
                                                                                         -9-


play video games. Kay was given the opportunity to attend A.J.R.’s basketball practices

and games, but she did not attend any.

       {¶ 21} Mother said that if the children were not returned to her, she would like them

to live with Z.S., and if not with Z.S., then with Kay. Mother admitted that she had not

visited with the children since April 2017.

               D. The GAL’s December 2018 report and recommendation

       {¶ 22} Just before the December hearing, the GAL submitted another report and

recommendation to the trial court. In this report, the GAL offered a different custody

recommendation. She recommended that the court grant legal custody to Kay with

protective supervision by MCCS for one year.

                                 E. The custody decision

       {¶ 23} In January 2019, the magistrate granted MCCS’s motion for permanent

custody and denied Mother’s motion for custody. The magistrate determined that a grant

of permanent custody to MCCS was in the best interest of the children. Mother filed

objections to the magistrate’s decision, arguing that granting custody to MCCS was not

in the children’s best interest when Z.S. and Kay were willing to take custody. Mother

contended that it was in the children’s best interest to be placed with Kay. Counsel for

A.J.R. filed objections on the child’s behalf also contending that granting MCCS

permanent custody was not in the child’s best interest.

       {¶ 24} While the trial court was considering the objections, the GAL submitted her

May 2019 report and recommendation. The GAL reported that “Kay stopped accepting

calls from the children shortly after PC [permanent custody] was granted to MCCS. Z.S.

stopped communicating with the children shortly before PC was granted to MCCS. When
                                                                                               -10-


asked, Z.S. reported she was having issues with her phone. She indicated that she would

keep in touch with the children using her mother’s phone but failed to do so.” The GAL

returned to her June 2018 recommendation and recommended that the court grant

permanent custody to MCCS.

       {¶ 25} On January 7, 2020, the trial court overruled all the objections to the

magistrate’s custody decision. The court terminated Mother’s legal custody of the children

and, rejecting the proposed alternative placements, granted permanent custody to

MCCS.

       {¶ 26} Mother appeals.

                                          II. Analysis

       {¶ 27} Mother’s sole assignment of error alleges:

       THE     TRIAL      COURT’S        DECISION        TO    GRANT       PERMANENT

       CUSTODY WAS AGAINST THE MANIFEST WEIGHT OF THE EVIDENCE

       WHEN       THERE       WERE       TWO       POSSIBLE        LEGAL       CUSTODY

       ALTERNATIVES.

       {¶ 28} Mother does not really dispute that she should not be the caretaker of her

children. Rather, her argument is that the weight of the evidence favored permanent

custody either to Kay or Z.S. We note that counsel for the children filed a notice of intent

not to file a brief, indicating that the children’s position is that the trial court’s decision was

correct and that granting permanent custody to MCCS was in their best interest.

       {¶ 29} A decision terminating parental rights “if the record contains competent,

credible evidence by which the court could have formed a firm belief or conviction that the

essential statutory elements for a termination of parental rights have been established.”
                                                                                         -11-


(Citations omitted.) In re A.U., 2d Dist. Montgomery No. 22264, 2008-Ohio-186, ¶ 15. “We

review the court’s judgment on this matter for abuse of discretion.” In re R.P., 2018-Ohio-

517, 105 N.E.3d 737, ¶ 50 (2d Dist.), citing In re C.F., 113 Ohio St.3d 73, 2007-Ohio-

1104, 862 N.E.2d 816, ¶ 48 (applying an abuse-of-discretion standard to the trial court’s

findings under R.C. 2151.414).

      {¶ 30} R.C. 2151.414(B)(1) pertinently states:

      Except as provided in division (B)(2) of this section, the court may grant

      permanent custody of a child to a movant if the court determines at the

      hearing held pursuant to division (A) of this section, by clear and convincing

      evidence, that it is in the best interest of the child to grant permanent

      custody of the child to the agency that filed the motion for permanent

      custody and that any of the following apply:

      ***

      (d) The child has been in the temporary custody of one or more public

      children services agencies or private child placing agencies for twelve or

      more months of a consecutive twenty-two-month period * * *.

      ***

      For the purposes of division (B)(1) of this section, a child shall be considered

      to have entered the temporary custody of an agency on the earlier of the

      date the child is adjudicated pursuant to section 2151.28 of the Revised

      Code or the date that is sixty days after the removal of the child from home.

      {¶ 31} “R.C. 2151.414 sets forth the procedures a juvenile court must follow and

the findings it must make before granting a motion filed pursuant to R.C. 2151.413.” In re
                                                                                             -12-


C.W., 104 Ohio St.3d 163, 2004-Ohio-6411, 818 N.E.2d 1176, ¶ 9. In addition to requiring

a hearing, “R.C. 2151.414 establishes a two-part test for courts to apply when determining

a motion for permanent custody to a public services agency.” (Citation omitted.) In re

S.J., 2d Dist. Montgomery No. 25550, 2013-Ohio-2935, ¶ 14. “The statute requires the

court to find, by clear and convincing evidence, that: (1) granting permanent custody of

the child to the agency is in the best interest of the child; and (2) either the child (a) cannot

be placed with either parent within a reasonable period of time or should not be placed

with either parent if any one of the factors in R.C. 2151.414(E) are present; (b) is

abandoned; (c) is orphaned and no relatives are able to take permanent custody of the

child; or (d) has been in the temporary custody of one or more public or private children

services agencies for twelve or more months of a consecutive twenty-two month period.”

(Citation omitted.) Id., citing R.C. 2151.414(B)(1).

       {¶ 32} Here, Mother concedes that the children had been in the temporary custody

of MCCS for 12 or more months of a consecutive 22-month period. She challenges only

the trial court’s determination that granting permanent custody to MCCS was in the best

interest of the children. Consequently we consider only the first prong of the two-part test,

that is, the trial court’s best-interest determination and findings. See In re E.S., 2d Dist.

Clark No. 2016-CA-36, 2017-Ohio-219, ¶ 20.

       {¶ 33} When determining a child’s best interest, R.C. 2151.414(D) directs a trial

court to consider all relevant factors, including, “(1) the interaction and interrelationship of

the child with the child's parents, relatives, foster parents and any other person who may

significantly affect the child; (2) the wishes of the child; (3) the custodial history of the

child, including whether the child has been in the temporary custody of one or more public
                                                                                        -13-


children services agencies or private child placing agencies for twelve or more months of

a consecutive twenty-two-month period; (4) the child’s need for a legally secure

permanent placement and whether that type of placement can be achieved without a

grant of permanent custody to the agency; and (5) whether any of the factors in R.C.

2151.414(E)(7) through (11) are applicable.” In re S.J., 2d Dist. Montgomery No. 25550,

2013-Ohio-2935, ¶ 15. “No one element is given greater weight or heightened

significance.” In re C.F., 113 Ohio St.3d 73, 2007-Ohio-1104, 862 N.E.2d 816, ¶ 57, citing

In re Schaefer, 111 Ohio St.3d 498, 2006-Ohio-5513, 857 N.E.2d 532, ¶ 56.

       {¶ 34} The trial court here considered each of these factors. We review the trial

court’s findings.

 (1) Interaction and interrelationship of children with parents, foster parents and others

       {¶ 35} The trial court examined Mother’s, Z.S.’s, and Kay’s relationships with the

children and concluded that this factor weighed in favor of granting MCCS custody. The

children were removed from Mother’s care in November 2015, but it appeared that, since

the spring of that year, the children had already been living outside Mother’s home. The

court found that Mother appeared to have little relationship with the children, as she had

not visited with them since April 2017.

       {¶ 36} Mother and the children previously lived with Z.S. for several years when

they were younger. Z.S. moved to California in September 2017 and had not seen the

children since. While Z.S. had telephone contact with the children, this contact had been

inconsistent, and there were multiple periods throughout 2018 when she did not contact

the children for several months. The court also found that Z.S.’s home study in California

was not going to be approved.
                                                                                         -14-


       {¶ 37} Kay has consistently visited with the children and had overnight visits with

the children in her home. Kay believed a bond exists between her and the children, but

concerns were raised about Kay’s lack of interaction and bonding with them, based on

the observations of the caseworker and the GAL. Each testified that the children appeared

more bonded to Kay’s boyfriend than to her, and each testified that, during observed

visits, they often had to prompt Kay to interact with the children.

                              (2) The wishes of the children

       {¶ 38} The GAL testified that A.J.S., due to her age, was unable to articulate her

feelings about her placement, other than noting that her stomach hurt when she visited

Kay. A.J.R.’s wishes appeared to have changed over time. He said that he liked Kay and

Nick, her boyfriend. A.J.R. also said at one point that he wished to live with Z.S. The GAL

said that A.J.R. told her that if he were to live with Kay, it would be only because she has

video games. When asked by the GAL if he would still want to live with Kay without the

video games, he said that he would not, “because [Kay] smokes.” (Vol. I Tr. 124).

                                   (3) Custodial history

       {¶ 39} The trial court found that the children were placed in MCCS’s temporary

custody in November 2015 and had remained in the agency’s custody ever since. The

children had been living in the same foster home the entire time. At the time that MCCS

filed its motion for permanent custody in September 2017, the children had been in the

agency’s custody for around twenty-two consecutive months.

                        (4) The need for legally secure placement

       {¶ 40} The trial court found that Mother had failed to complete her case-plan

objectives and that numerous concerns existed about her substance abuse, mental
                                                                                          -15-


health, and ability to provide for the children’s basic needs. Mother had not engaged in

any referred services to address those concerns, and Mother had not visited with the

children since April 2017.

       {¶ 41} As for Z.S., she moved to California in September 2017 and had not seen

the children since, maintaining only sporadic phone contact with them. At the time of the

December 2018 hearing, the California home study required to place the children with her

was still not complete, but the California agency indicated that it would likely not approve

the placement. Z.S. did not have any contact with the children or MCCS for multiple

months leading up to the December 2018 hearing.

       {¶ 42} With respect to Kay, both the GAL and the caseworker testified, based on

multiple observed visits, that they did not believe a bond existed between Kay and the

children. During the visits they observed, they said that there was little interaction between

Kay and the children. A.J.R. reported to the GAL that he mostly just played video games

while at Kay’s house. Concerns were also raised about A.J.R.’s not completing homework

while with Kay or having his homework done incorrectly. It was also noted that there were

multiple occasions in which Kay had to rely on the foster mother in dealing with A.J.R.’s

behavioral problems, and it appeared that he had more behavioral problems around the

time that he visited her. The trial court found that no significant bond existed between Kay

and the children and that she had not displayed an ability to care for the children as a full-

time legal custodian.

              (5) Whether any factors in R.C. 2151.414(E)(7) to (11) apply

       {¶ 43} The trial court found that none of the factors in R.C. 2151.414(E)(7) to (11)

applied in this case. We see no problem with this finding.
                                                                                            -16-


                                 The alternative placements

       {¶ 44} The trial court acknowledged that two willing alternative placements existed

but determined that neither placement was in the children’s best interest. Z.S.’s home

study was incomplete and it was unlikely that California would approve the placement.

Moreover, her contact with the children had been limited since she moved to California in

September 2017. Although Kay had visited with the children, numerous concerns still

existed regarding the overall structure of her home stemming from the lack of bonding,

the lack of interaction, and her apparent inability to handle A.J.R.’s behavioral problems

and scholastic needs.

       {¶ 45} The court acknowledged the GAL’s December 2018 recommendation that

Kay be granted permanent custody. But the court pointed out that the GAL’s June 2018

recommendation was that MCCS be granted permanent custody, and the court could

discern no reason for the change.

       {¶ 46} We note that the GAL’s most recent recommendation in her May 2019

report was that MCCS be granted permanent custody. The GAL neatly summed up in

that report why granting permanent custody to MCCS, and not to Kay or Z.S., was in the

children’s best interest:

              [Mother] was given the opportunity to get housing and regular income

       and failed to do so. Lashawna Kay visited with the children regularly but

       there was concern that she was unfit to care for the children full time. She

       failed to interact with children during visits, leaving that responsibility to her

       paramour. She struggled with transportation thus missing visits with the

       children and not attending required parenting classes. When those
                                                                                        -17-


      parenting classes were set up at her house, she was not completing the

      tasks that the instructor asked of her initially. She also did not show up to

      court hearings as expected.

             [Z.S.] failed the ICPC due to lack of housing space and lack of

      income.

      {¶ 47} We conclude that the trial court properly weighed the relevant factors in R.C.

2151.414(D) and that the trial court’s findings were supported by competent, credible

evidence.

                                     III. Conclusion

      {¶ 48} There was competent, credible evidence from which the court could have

determined that granting MCCS permanent custody was in the children’s best interest.

Given the facts and evidence, we cannot say that the trial court abused its discretion by

granting MCCS permanent custody of the children. The sole assignment of error is

overruled.

      {¶ 49} The trial court’s judgment is affirmed.

                                    .............



DONOVAN, J. and FROELICH, J., concur.


Copies sent to:

Mathias H. Heck, Jr.
Sarah E. Hutnik
Sara M. Barry
Michelle M. Maciorowski
Ben M. Swift
Hon. Helen Wallace